Citation Nr: 9934913	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for lumbar strain with 
disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. Lumbar strain with disc disease is primarily manifested by 
tenderness, pain, and moderate limitation of motion.

3. The disability picture presented by the veteran's lumbar 
strain with disc disease more nearly approximates the level 
of disability manifested by severe limitation of motion of 
the lumbosacral spine, with consideration of functional loss 
due to pain.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for lumbar 
strain with disc disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion or upon degenerative or traumatic 
arthritis, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered.  VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness to the 
extent that any such symptoms are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  A 
separate rating need not be made for pain but the impact of 
pain must be considered in making a rating decision.  See 
VAOPGCPREC 9- 98, Fed. Reg. 63 (1998); Spurgeon v. Brown, 10 
Vet.App. 194, 196 (1997).

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. sec. 4.7

VA outpatient records show that the veteran was seen for 
chronic low back pain and cervical discomfort in June and 
August 1996.  During a VA examination in August 1996, the 
veteran complained of increased low back pain with walking or 
flexion of the lumbar spine.  He also experienced increased 
pain while performing some of his duties as a custodian.  The 
pain was specifically located to the right of the midline. 

Upon physical examination, station and gait were normal, and 
range of motion around the lumbar spine was within normal 
limits.  An abnormal curvature with levoconvex scoliosis of 
the midthoracic spine and mild tenderness of the lower lumbar 
spine were present.  The veteran could actively flex and 
could bend over and almost touch the floor with his hands.  
However, this movement caused muscle spasms of the right 
lower side and the veteran had difficulty arising without 
assistance.  Range of motion for forward flexion was measured 
to 95 degrees, backward flexion to 30 degrees, lateral left 
and right to 30 degrees, and bilateral rotation to 30 
degrees. diagnoses included degenerative disc disease at L5-
S1 with focal disc bulge versus prolapsed herniated nucleus 
pulposus, chronic low back pain secondary to myofascial 
syndrome, and scoliosis of the lumbar spine.

The veteran has alleged that his service connected back 
disability has increased in severity since the VA examination 
in August 1996.

During a VA examination in January 1997, the veteran 
complained of intermittent cramping of the muscles across his 
low back.  Physical examination found normal musculature and 
scoliosis of the lower thoracic spine.  The examiner 
determined that the levoconvex scoliosis of the lower 
thoracic spine was the most likely etiology of the veteran's 
muscle spasms, pain, and limited range of motion of the low 
back.

Private medical records show that the veteran received 
chiropractic care for back pain from 1994 to 1997.  

The veteran presented at an emergency room in June 1996 with 
acute low back pain.  At that time, the veteran could 
ambulate and bend his knees, but had severe pain with 
straight leg raises past 5 degrees.  

A July 1996 MRI of the lumbar spine showed a central and 
right paramedian mild focal disc bulge versus prolapsed 
herniated nucleus pulposus at L5-S1 with no spinal stenosis, 
neuroforamen encroachment, or significant anterior thecal sac 
effacement.  Mild disc space height loss was present at L5-
S1.

In his substantive appeal, received in February 1997, the 
veteran stated that he suffers recurring attacks and has 
constant back pain.  He said, "Some days the pain is slight, 
some days the pain is heavy, but the pain is constantly 
there."  The Board finds that the veteran's statements in 
this regard are credible.

The veteran testified at a personal hearing at the RO in 
October 1997.  He stated that his back pain prohibited him 
from performing household chores, shopping, or engaging in 
recreational activities.  The pain was aggravated by sitting, 
and he felt better when walking at a brisk pace.  He did not 
have problems performing most tasks at work; however, he had 
difficulty holding things in his hand.  His back became 
cramped and he occasionally had to stop working to relax.

During a VA examination in November 1997, the veteran 
reported that he had some difficulty with bending and 
lifting, and that the low back pain radiated into the right 
buttock.  The pain was aggravated by sitting and he was 
currently on a home exercise program for his low back.  
Objective findings concerning the low back included diffuse 
guarding, limited range of motion, no muscle spasms, and 
negative straight leg raises.  

During a VA examination in February 1999, the veteran 
complained of daily chronic lower thoracic and lumbosacral 
junction region back pain with activity-related spasms 
occurring a few times per month.  He stated that he had 
severe episodes every few months during which he could not 
sit or walk.  There was no radiculopathy. The veteran was 
working as a custodian at a post office.  He had lost 5 to 7 
days of work during the past six months due to his back 
disability.

Examination showed an abnormal station with a left-sided tilt 
between both posterior superior iliac crests.  Tenderness was 
present at the mid to lower thoracic spine segments and 
lumbosacral junction, and the muscle groups on both sides of 
the spine.  No spasms were identified.  Movement was 
relatively fixed in the lumbar segments and there was loss of 
the lordotic curve.  Range of motion measurements included 
active flexion to 52 degrees, extension to 26 degrees, 
bilateral lateral flexion to approximately 25 degrees, and 
rotation to 25 degrees.  All movements caused pain.  The 
veteran could stand on his heels and toes and perform a 
squat.

Assessments included lumbar spine degenerative disc disease, 
L5-S1 level, with right paramedial bulge versus protrusion; 
degenerative osteoarthritis of the thoracolumbar spine; and a 
shortened left lower extremity with secondary compensatory 
levoconvex scoliotic curve of the thoracolumbar spine.

38 C.F.R. § 4.71a, Diagnostic Code 5295 provides that a 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position.  A 40 
percent evaluation requires severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  VA 
examinations have not demonstrated the criteria for a 40 
percent evaluation under Code 5295, and entitlement to an 
increased rating under that Code is not established.

38 C.F.R. § 4.71a, Diagnostic Code 5292 is also for 
application.  That Code provides that moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation, 
and severe limitation of motion warrants a 40 percent 
evaluation.  At the most recent VA examination, no more than 
moderate limitation of motion was reported.  However, all 
ranges of motion caused pain and pain restricted further 
motion.  The veteran has described flareups of pain which 
make him lose time from work and prevent him from engaging in 
normal activities with his family when he is away from work.  
Functional loss due to lower back pain has been shown and, 
therefore, a higher evaluation may be assigned on that basis.  
In addition, with consideration of the effect of pain, the 
disability picture presented more nearly approximates severe 
disability of the lower back.  The Board concludes that 
assignment of an evaluation of 40 percent under Diagnostic 
Code 5292 is appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.7, 4.71a, Diagnostic Code 5292; DeLuca.  That is the 
maximum schedular evaluation under that Code.  The veteran's 
representative has also requested consideration of Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome.  
However, pronounced intervertebral disc syndrome, with 
neurological findings, has not been shown in this case, as 
required for a rating of 60 percent under Code 5293, and an 
increased evaluation under Code 5293 is thus not in order.


ORDER

An evaluation of 40 percent for lumbar strain with disc 
disease is granted, subject to governing regulations 
concerning the payment of monetary awards.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

